Citation Nr: 1134382	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, in relevant part of a February 2007 decision, the RO denied the issues of entitlement to service connection for diabetes mellitus, asserted to be secondary to service-connected irritable bowel syndrome, and entitlement to a total disability rating based on individual unemployability (TDIU).  Also, by an August 2008 determination, the RO granted service connection for depressive disorder and awarded an initial 30 percent, effective March 17, 2006.

In July 2008 the Veteran and his wife testified at a hearing before RO personnel, and in August 2009, they testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  Copies of transcripts of these hearings are of record.

In December 2009 the Board remanded the case for further development.

On several occasions between April and June 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In August 2009 the Board remanded the claim in part to provide the Veteran with a VA mental disorders examination to evaluate the current nature of his depressive disorder.  Specifically, the remand directed the examination to be performed by a psychiatrist, and if a personality disorder was diagnosed, the psychiatrist was asked to attempt to distinguish the symptoms associated with the depressive disorder from those solely related to a personality disorder.  Unfortunately, a review of the June 2010 VA mental disorders examination report reflects that it was performed by a clinical psychologist, and although a personality disorder was diagnosed in addition to depression and anxiety, the examining psychologist did not appear to distinguish symptoms associated with depressive disorder from those related to the personality disorder.  Therefore, the claim must be remanded to provide the Veteran with another VA mental disorders examination performed by a psychiatrist, who is asked to attempt to distinguish symptoms associated with a depressive disorder from those related to a personality disorder.  If the examining facility does not have a psychiatrist to perform the examination, the examination report should indicate such.

The Board notes that written statements and oral testimony from the Veteran and his wife reflect that he has threatened to chain himself to the RO or to wrap himself in a flag and burn himself at the RO; he has called a senator's office 80 to 100 times per day and was asked to stop; a VA psychologist noted that he presented as melodramatic and externalizing blame, reported conflicts with his wife over investment properties, declared bankruptcy to avoid paying back taxes on properties, and that his behavior was influenced by secondary gain factors.  

The Board also remanded the claim to provide the Veteran with a VA diabetes examination and opinion to determine whether his diabetes mellitus was caused or aggravated by the service-connected irritable bowel syndrome, noting that the claims folder contained conflicting medical opinions as to whether his irritable bowel syndrome caused or aggravated his diabetes mellitus.  For example, the Board noted that the claims folder contained multiple medical records reflecting outpatient treatment for severe diarrhea causing dehydration and notations that the Veteran's diarrhea makes his diabetes difficult to control.  Treatment records also suggest that he has extremely "brittle" and uncontrollable diabetes.  Unfortunately, two VA medical opinions did not resolve the matter. 

In a June 2010 VA diabetes examination report, the Veteran identified a strong family history of diabetes and described problems controlling his blood sugar, which he attributed to his irritable bowel syndrome.  Following a review of the claims file and physical examination, the diagnosis was type 2 diabetes.  The examiner, a nurse practitioner, opined that it was at least as likely as not that the Veteran's diabetes mellitus was permanently aggravated by his service-connected irritable bowel syndrome.  She supported her conclusion, noting that there were several documented occurrences of hospitalizations for uncontrolled diabetes secondary to dehydration associated with severe exacerbations of irritable bowel syndrome, as well as two letters from physicians documenting their opinion that his diabetes was very difficult to control due to his severe irritable bowel syndrome.  The examiner also indicated that a review of the medical literature revealed that dehydration secondary to diarrhea often causes fluctuations in blood sugar, most often hyperglycemia.  She concluded that it was reasonable to believe that the natural progression of his diabetes had been aggravated by 50 to 60 percent, in view of his multiple complications that had already occurred at his age.  The examination report was cosigned by the chief of administrative medicine service.

In an October 2010 deferred rating, the RO indicated that additional information regarding the baseline of the Veteran's diabetes was needed from the June 2010 physician who cosigned the examination report prior to evaluating the case.  Specifically, the RO asked the examiner to identify what diabetes symptoms the Veteran had prior to aggravation by the irritable bowel syndrome and how they were increased as a result of the irritable bowel syndrome.  

In a November 2010 supplemental VA opinion initiated by the same nurse practitioner who performed the June 2010 examination but signed by a different physician, the examiner indicated that after a review of the previous examination, claims file, and medical literature concerning diabetes and irritable bowel syndrome, she was rescinding her previous opinion.  She explained that in the review of literature ("Up to Date"), the issue of control of blood sugars being affected by irritable bowel syndrome was episodic in nature and did not reflect or predict that the effect was permanent.  Therefore, she opined that the Veteran's diabetes was not permanently aggravated by his service-connected irritable bowel syndrome.  She noted that while it was true that he has had several hospitalizations for uncontrolled diabetes that coincided with bouts of his irritable bowel syndrome, these have been episodic and transient in nature.  She added that his hemoglobin A1C had varied from 11 to 13 percent over the past ten years, going up and down, but with no definitive trend in worsening.  In addition, other factors were present that hampered his ability to gain control of his diabetes such as not adhering to his medication regimen and failing to monitor his blood sugars at home.  She concluded that it was not possible to determine that the irritable bowel syndrome had permanently aggravated his diabetes.  The opinion was cosigned by an attending physician.

In light of the conflicting medical opinions rendered by the same nurse practitioner and the favorable private medical evidence of record, the Board finds that an opinion from an endocrinologist should be obtained.    

In addition, in congressional correspondence dated in January 2011 and received by the Board in April 2011, the Veteran indicated that he was now receiving treatment at the Bay Pines VA Hospital in St. Petersburg, Florida, and he wanted the Board to review those records.  As the Veteran has specifically asked the Board to review those records, the Board remands the case to the AMC/RO to obtain those records identified by the Veteran as well as any additional treatment records from the VA medical center in Tampa, Florida dated from October 2009 to the present.  Any additional evidence received should be placed in a new volume of the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

He also indicated that he had been trying to obtain Title 31 VA vocational rehabilitation records in support of his appeal.  In June 2011 he submitted VA vocational rehabilitation records dated from June 2004 to June 2011.  The AMC/RO should request any VA vocational rehabilitation records that are not duplicates of those received in June 2011 and associate them with the claims folder.

Finally, the issue of entitlement to a TDIU remains inextricably intertwined with the claim for an increased initial rating for depressive disorder and remand is therefore required.

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for depressive disorder, diabetes, and irritable bowel syndrome.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since October 2009 to the present from the Tampa VA medical center should be obtained, as well as any current treatment records from the Bay Pines VA Hospital in St. Petersburg, Florida since the date the Veteran began treatment there.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  The AMC/RO should obtain the Veteran's complete Chapter 31 vocational rehabilitation file and associate any records with the claims file that are not duplicates of those already of record.

3.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA mental disorders examination performed by a psychiatrist to determine the current nature and severity of his depressive disorder.  If the examining facility does not have a psychiatrist to perform the examination, the examination report should indicate such.  The claims folder must be made available to and be reviewed by the psychiatrist in conjunction with the examination.  All indicated studies or testing should be conducted.  The psychiatrist should attempt to distinguish the symptoms associated with depressive disorder from those solely related to any personality disorder.  In addition, the psychiatrist should provide an opinion as to the level of occupational impairment resulting from the service-connected depressive disorder.  A complete rationale for all opinions expressed must be provided.  

4.  After the above has been completed to the extent possible, the Veteran's claims file should be forwarded to a VA endocrinologist for review.  After thoroughly reviewing the record, the endocrinologist should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diabetes (1) is directly related to military service, or (2) was caused by the service-connected irritable bowel syndrome, or (3) is permanently worsened beyond natural progress of the disease by his service-connected irritable bowel syndrome.  In answering this question, the examiner should address the medical evidence of record suggesting that the Veteran has "brittle diabetes" and that supports the conclusion that the diarrhea associated with the Veteran's irritable bowel syndrome causes him to become dehydrated which, in turn, results in poor control of his blood sugar levels.  If aggravation is shown, the examiner should attempt to quantify the degree by which the service-connected irritable bowel syndrome aggravates the diabetes.  

A complete rationale for all opinions expressed must be provided.  The endocrinologist should use his or her best judgment in rendering an opinion; if the endocrinologist cannot reach a conclusion, he or she must thoroughly explain the basis for that conclusion.  If a physical examination is deemed necessary to respond to the questions, one should be scheduled.

5.  Following completion of the above, the claims for service connection for diabetes mellitus, an increased initial rating for depressive disorder, and entitlement to a TDIU rating should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



